         Case 1:19-cr-00696-PAE Document 231 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                          19-CR-696 (PAE)
                        -v-
                                                                               ORDER
 ARI TEMAN,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court’s order at docket 229 was issued in error, due to a miscommunication within

the Court’s chambers. The Court’s intention was to authorize the filing of a reply brief, as

reflected in the memo endorsement at docket 227. The Court apologizes for this error. In light

of the mixed signals created by the Court’s errant order at docket 229, the Court gives the

defense until Friday, June 18, 2021, to submit this reply. No further submissions on this point

are authorized.

       The Court notes that in the defense’s letter of today, Dkt. 230, the defense has indicated

for the first time an intention to move for the Court’s recusal. To assure that any such application

is fully considered, the Court authorizes the defense, in its letter due Friday, June 18, 2021, to set

out in full its arguments for recusal. Should a recusal motion be made, the Court will give the

Government until Monday, June 28, 2021, to respond, and will adjourn the sentencing hearing

scheduled for June 24, 2021. In the event the defense elects not to make a recusal motion,

sentencing will proceed as scheduled.
       Case 1:19-cr-00696-PAE Document 231 Filed 06/15/21 Page 2 of 2




      SO ORDERED.



                                            PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: June 15, 2021
       New York, New York
